Citation Nr: 1100565	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-24 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, 
originally claimed as chest pain and heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1954 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In pertinent part of the June 2003 
decision, the RO found that new and material evidence was not 
received to reopen a claim for service connection for disability 
manifested by chest pain.

By way of the October 2004 rating decision, the RO denied service 
connection for coronary artery disease (CAD) and it denied a 
higher evaluation for bilateral sensorineural hearing loss.  The 
Veteran initiated an appeal as to both these issues and a 
statement of the case (SOC) was issued in January 2006.  The 
Veteran did not file a timely substantive appeal as to the 
hearing loss rating and that matter is not on appeal.  38 C.F.R. 
§ 20.302(b).  

Claims involving service connection for chest pain and CAD were 
previously before the Board in December 2008 and June 2010.  By 
way of the December 2008 decision and remand, the Board first 
reopened the claim for disability manifested by chest pain based 
on the receipt of new and material evidence, and then it remanded 
both the cardiovascular issues for additional development.  
Specifically, the Board instructed the Agency of Original 
Jurisdiction (AOJ) to attempt to locate the Veteran's service 
treatment records and associated them with the claims.  The 
record reflects the AOJ's failed attempts to locate the missing 
service treatment records.  The AOJ notified the Veteran of its 
inability to locate his service treatment records.  

In June 2010, in recognition of the then pending regulations 
concerning the new presumption for an award of service connection 
for ischemic heart disease based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era, the Board 
asked the AOJ to provide the Veteran with a VA examination to 
determined the nature of his heart disorder and to attempt to 
verify whether the Veteran actually set foot in Vietnam during 
his period of service.  Subsequently, the report of a July 2010 
VA heart examination shows that the Veteran has a current 
diagnosis of ischemic heart disease and a July 2010 response from 
the National Personnel Records Center shows it was unable to 
confirm that the Veteran had "in-country service" in Vietnam. 

Based on the current diagnosis shown in the July 2010 VA 
examination report, the Board has re-characterized the matter on 
appeal as one of entitlement to service connection for ischemic 
heart disease.  This characterization of the matter at hand is 
consistent with the Court of Appeals for Veterans Claims (Court) 
decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), where it 
instructed VA to consider the alternative current conditions 
within the scope of the filed claim.  Id.

In a March 2009 statement, the Veteran requested an evaluation of 
his service-connected bilateral hearing loss disability.  Since 
the record reflects that the Veteran now seeks to raise a new 
claim for a higher evaluation for bilateral hearing loss 
disability, which has not been previously addressed by the RO, 
the matter is REFERRED back to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of ischemic heart disease.  

2.  Resolving any doubt in the Veteran's favor, the record 
contains documentation that shows the Veteran likely set foot in 
Vietnam during the Vietnam era, and therefore, he is presumed to 
have been exposed to herbicides (to include Agent Orange) during 
service.




CONCLUSION OF LAW

The criteria for service connection for cardiovascular disorder, 
including ischemic heart disease, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53202 (August 31, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service 
connection for hypertension, any further discussion as to 
possible lapses in VA's duties to assist and notify would serve 
no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including organic heart 
disease, may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
VA regulations provide presumptive service connection is 
warranted for the following: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA has amended 
38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic 
B-cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for ischemic heart disease, originally claimed as chest pain and 
heart disorder.  The report of a July 2010 VA heart disease 
examination shows that the Veteran has a current diagnosis of 
ischemic heart disease.  The Veteran asserts that his current 
diagnosed disorder is etiologically related to his service, to 
include his exposure to Agent Orange.  

Initially, the Board turns to the question of whether the 
entitlement to service connection for ischemic heart disease may 
be presumed due to exposure to herbicides, including Agent 
Orange.  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in 
the Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962, through May 7, 1975, and includes 
service in the waters offshore or service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See 
VAOPGCPREC 7-93 (holding that service in Vietnam does not include 
service of a Vietnam era veteran whose only contact with Vietnam 
was flying high-altitude missions in Vietnamese airspace).  See 
also VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off-shore of the Republic of Vietnam is 
not qualifying service in the Republic of Vietnam).


An opinion of the General Counsel for VA held that a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam 
to have qualifying service for purposes of 38 U.S.C. § 
101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997); see also comments 
section in Federal Register announcement of final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 66 
Fed. Reg. 23166 (May 8, 2001).  Essentially, the Veteran must set 
"foot" in Vietnam during the Vietnam era in order for exposure 
to Agent Orange to be presumed.  

Here, a review of the Veteran's service personnel records does 
not show that the Veteran was ever physically present in the 
Republic of Vietnam during his period of service.  Rather, his 
service personal records show that he was stationed at Clarks Air 
Force Base in the Philippines during his overseas deployment from 
November 1968 to November 1970.  A July 2010 National Personnel 
Records Center (NPRC) response (PIES request) shows that VA was 
unable to confirm that the Veteran had "in-country service." 

The Veteran asserts that he did set foot in Vietnam during the 
Vietnam era when he took several flights between Clark Air Force 
Base (AFB) in the Philippines and bases in Vietnam.  The Veteran 
reports that while he was stationed with the Headquarter Squadron 
of the 405th Fighter Wing at Clark AFB, his duties included 
visiting airmen who were stationed on the bases in the Republic 
of Vietnam and reporting back to his superiors about the morale 
and welfare of the personnel deployed in those areas.  His 
service personnel records do confirm that part of the Veteran's 
duties during his service at Clark AFB included assessing the 
morale, spirit and welfare inspections of personnel assigned to 
his squadron.  The records do not, however, confirm that the 
Veteran set foot in Vietnam during the performance of his duties.  

The Veteran reports that on two specific occasions, in January 
1969 and October 1969, he was required to exit an aircraft and 
set foot on Vietnam soil because of hostile enemy fire during 
landing of the aircraft.  The Veteran reports that he and the 
other passengers were taken off the aircraft and lead to a bunker 
for protection.  He asserts that he was on the ground for 
approximately an hour and a half in January 1969 and for 
approximately half an hour in October 1969.  

The Veteran has submitted service records that show he was on 
board aircraft that traveled to Danang, Vietnam in January 1969 
and October 1969, and on both occasions, it was noted that his 
aircraft took on hostile enemy ground fire during the landing and 
taking off of the aircraft.  A January 1969 travel voucher shows 
that on January 19, 1969, the Veteran's aircraft landed in 
Danang, Vietnam at 1430 hours and it took off at 1545 hours.  The 
record does not indicate that the Veteran exited the aircraft and 
set foot on the ground at that time, but it does show that the 
aircraft and its passengers were in Vietnam for over an hour. 

It appears clear that the Veteran's accounts of having set foot 
in Vietnam during the course of his duties to inspect the morale 
and welfare of deployed airmen are consistent with information 
contained in his service personnel records and the missions of 
his aircraft in January 1969 and October 1969.  Although not 
verified by Air Force records, the fact that the Veteran stepped 
foot on Vietnam soil is unlikely to have been documented.  In 
light of the fact that the Veteran's service personnel records 
confirm that his duties included personnel inspections, and the 
fact that the January 1969 service travel voucher shows his 
aircraft was on the runway at Danang for over an hour, the Board 
will concede that it is likely he was on the ground in Vietnam.  
The Veteran's statements that his duties required him to travel 
to Vietnam for personnel inspections are also credible and 
persuasive evidence to support the argument that on at least one 
or more occasions, the Veteran did in fact set foot on the ground 
in Vietnam.  Accordingly, resolving any reasonable doubt in the 
Veteran's favor, and without finding error in the previous action 
taken by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise that the Veteran set 
foot in Vietnam during his period of service in 1969.  Thus, the 
Veteran is presumed to have been exposed to herbicides during the 
Vietnam era.

With inservice exposure to Agent Orange, service connection is 
presumed for conditions identified as related to such exposure 
and itemized at 38 C.F.R. 
§ 3.309(e).  The Veteran has been diagnosed with ischemic heart 
disease.  This is now a condition itemized at 38 C.F.R. § 
3.309(e) and recognized as a disease for which presumptive 
service connection is available on the basis of herbicide 
exposure.  See 75 Fed. Reg. 53202 (affective August 30, 2010).  
As such, ischemic heart disease may be service-connected on a 
presumptive basis.



ORDER

Entitlement to service connection for ischemic heart disease is 
granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


